                                          Case 5:18-cv-03972-BLF Document 40 Filed 09/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,                               Case No. 18-03972 BLF (PR)
                                  11
                                                      Plaintiff,                        ORDER REVOKING IN FORMA
                                  12                                                    PAUPERIS STATUS ON APPEAL
Northern District of California




                                                v.
 United States District Court




                                  13
                                         CARLOS G. BOLANOS. et al.,
                                  14
                                                      Defendants.
                                  15

                                  16

                                  17
                                             Plaintiff, a detainee at the time of the underlying events, filed this civil action
                                  18
                                       pursuant to 42 U.S.C. § 1983 against Defendant Arqueza of the Maguire Correctional
                                  19
                                       Facility in San Mateo County for violating his Fourteenth Amendment rights, and was
                                  20
                                       granted leave to proceed in forma pauperis (“IFP”). Dkt. No. 9. On August 10, 2020, the
                                  21
                                       Court dismissed the complaint without prejudice because Defendant had not been served in
                                  22
                                       this action in the time provided under Federal Rule of Civil Procedure 4(m). Dkt. No. 36.
                                  23
                                       The sole named defendant had died and the Court provided Plaintiff with notice of the
                                  24
                                       death and 90 days to identify a successor or representative that the U.S. Marshal could
                                  25
                                       serve. Id. Upon failure to comply, the case was dismissed without prejudice. Id.
                                  26
                                             The Ninth Circuit has referred this matter back to this Court for the limited purpose
                                  27
                                       of determining whether IFP status should continue on appeal or whether the appeal is
                                  28
                                            Case 5:18-cv-03972-BLF Document 40 Filed 09/29/20 Page 2 of 2




                                   1   frivolous or taken in bad faith. The Court finds that the appeal is frivolous since the
                                   2   dismissal was proper. See 28 U.S.C. § 1915(a)(3). Accordingly, Plaintiff’s IFP status is
                                   3   REVOKED.
                                   4            The Clerk shall send a copy of this order to Plaintiff as well as to the Ninth Circuit.
                                   5            IT IS SO ORDERED.
                                   6   Dated: _September 29, 2020___                        ________________________
                                                                                            BETH LABSON FREEMAN
                                   7
                                                                                            United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Revoking IFP on Appeal
                                       P:\PRO-SE\BLF\CR.18\03972Saddozai_ifp.app.docx
                                  26

                                  27

                                  28                                                    2
